2015 WI 33

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP495-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Naomi Dawn Isaacson, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Naomi Dawn Isaacson,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST ISAACSON

OPINION FILED:          March 20, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2015 WI 33
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.     2014AP495-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Naomi Dawn Isaacson, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
              Complainant,
                                                                     MAR 20, 2015
      v.
                                                                        Diane M. Fremgen
                                                                     Clerk of Supreme Court
Naomi Dawn Isaacson,

              Respondent.




      ATTORNEY         disciplinary      proceeding.          Attorney's         license

suspended.



      ¶1      PER   CURIAM.     We    review   a       report    filed     by    referee

James    G.     Curtis,   recommending     that        this     court     suspend      the

Wisconsin law license of Attorney Naomi Dawn Isaacson for one

year for professional misconduct consisting of engaging in a

pattern    of    bad   faith   litigation,     including          making     false     and

harassing       statements     toward   judges         and    others      involved       in

litigation, and then failing to cooperate with the Office of
Lawyer Regulation (OLR).             The referee further recommended that
                                                               No.    2014AP495-D



Attorney Isaacson pay the full costs of this proceeding, which

are $6,634.96 as of December 23, 2014.

       ¶2     No appeal has been filed, so we review this matter

pursuant to Supreme Court Rule (SCR) 22.17(2).1                 We adopt the

referee's findings of fact and conclusions of law and agree that

a   one-year     suspension    is   sufficient    discipline    for    Attorney

Isaacson's misconduct.         We further agree that Attorney Isaacson

should pay the full costs of this disciplinary proceeding.2

       ¶3     Attorney Isaacson was admitted to the practice of law

in Minnesota in May 1999.           She was admitted to the practice of

law in Wisconsin in September 2000.              Her Wisconsin law license

has been suspended since May 2011 for noncooperation with the

OLR's investigation.          She was also suspended for nonpayment of

Wisconsin State Bar dues and failure to provide trust account

certification, effective October 2012, and for failure to comply

with       mandatory   continuing      legal     education      requirements,

effective June 2014.      Her license remains suspended.



       1
           SCR 22.17(2) states:

            If no appeal is filed timely, the supreme court
       shall review the referee's report; adopt, reject or
       modify the referee's findings and conclusions or
       remand the matter to the referee for additional
       findings;   and   determine  and   impose  appropriate
       discipline.   The court, on its own motion, may order
       the parties to file briefs in the matter.
       2
       The referee explicitly noted that the fact that he
recommended dismissal of Count Three has no relevance on the
costs issue. We agree.


                                       2
                                                            No.   2014AP495-D



     ¶4     On March 5, 2014, the OLR filed a complaint against

Attorney     Isaacson   alleging       four   counts   of     professional

misconduct.     James   Curtis   was    appointed   referee.       Attorney

Isaacson never filed an answer and did not appear in the action.

The OLR filed a motion for default judgment on August 6, 2014.

The record reflects that, despite multiple and extensive efforts

to provide Attorney Isaacson with notice of the default hearing,

all efforts to contact Attorney Isaacson were unsuccessful.

     ¶5     The referee found that Attorney Isaacson was properly

served with an authenticated copy of the complaint and order to

answer pursuant to the provisions of SCR 22.13(1), ruled that

all of the allegations of the complaint were deemed established

to the standard of clear, satisfactory, and convincing evidence,

and granted the OLR's motion for default judgment on October 20,

2014.3     On November 24, 2014, the referee filed a report and

recommendation addressing sanctions.




     3
       The referee noted the need for one clarification of the
OLR's complaint, as outlined in his report and recommendation.
The complaint alleged that on January 3, 2012, a Minnesota
bankruptcy judge issued a bench warrant for Attorney Isaacson's
arrest and alleged, further, that a warrant, on information and
belief, remains active. The OLR later advised the referee that
the bankruptcy case was concluded without further involvement by
Attorney Isaacson and, in closing the case, the presiding judge
quashed the warrant over the objection of the bankruptcy trustee
and the U.S. Trustee's Office.


                                   3
                                                                       No.    2014AP495-D



     ¶6     The disciplinary complaint alleges violations of both

the Wisconsin Rules of Professional Conduct for Attorneys and

the Minnesota Rules of Professional Conduct (MRPC).4

     ¶7     First, we note that Attorney Isaacson is not alleged

to have acted as an attorney in this disciplinary proceeding.

Rather, she is a licensed Wisconsin attorney who engaged in

misconduct    while     serving       in   the    capacity      as    an     officer   or

managing    member     of    a   corporate       entity   and    its    subsidiaries.

Specifically, Attorney Isaacson was the Chief Executive Officer

of Dr. R. C. Samanta Roy Institute of Science and Technology,

Inc.,     known   as        "SIST,"    together      with       its    wholly     owned

subsidiaries and limited liability companies.5                         The complaint

identifies several somewhat interrelated litigation proceedings


     4
       SCR 20:8.5 contains a choice of law provision that governs
when the court applies the rules of professional conduct of
another jurisdiction in attorney discipline matters.          For
conduct in connection with a matter pending before a tribunal,
the rules of the jurisdiction in which the tribunal sits are
applied.    SCR 20:8.5(b)(1).     The misconduct alleged herein
occurred in connection with matters pending before tribunals in
both Minnesota and Wisconsin, so the rules of both jurisdictions
apply.
     5
       These entities include:    U.S. Acquisitions & Oil, Inc.
("USAO"); Midwest Oil of Wisconsin, LLC; Midwest Oil of Shawano,
LLC; Midwest Oil of Minnesota, LLC; and Midwest Properties of
Shawano, LLC.    Attorney Isaacson has described her roles as
"President" of USAO and "Managing Member" of the subsidiary LLCs
and others, including Midwest Amusement Park, LLC and Midwest
Oil of Anoka, LLC.     She has also identified herself as the
President of Yehud-Monosson USA, Inc.    Attorney Rebekah Mariya
Nett acted as counsel of record for SIST and its subsidiaries in
various litigation cases in which Attorney Isaacson was a
corporate representative.


                                           4
                                                                   No.    2014AP495-D



in    which    Attorney     Isaacson    participated.       She     prepared         and

signed affidavits, declarations, or responses in these matters

which were filed on her behalf.                 The core of the complaint is

that Attorney Isaacson's statements in these documents had no

apparent purpose other than to harass judicial officers, public

officials, opposing counsel, and others based on race, creed,

and religion.

       ¶8     As the referee observed, it is difficult to summarize

the     verbose      and   grandiose    allegations      leveled     by       Attorney

Isaacson against the courts generally, specific judges, other

counsel,      appointed     officers,    and     third   parties.         The       OLR's

complaint contains over 70 paragraphs providing detailed context

for and quoting from specific sworn and verified statements she

made in court filings.           A few examples must suffice to convey

the nature of Attorney Isaacson's statements.

       ¶9 Some of the entities with which Attorney Isaacson is

affiliated were involved in a public amusement go—cart track

business in Shawano, Wisconsin.                In the mid—2000s, creditors of
the go—cart track business alleged default and brought claims

against various corporate entities.                   In 2009, USAO and SIST

filed        for     Chapter    11      bankruptcy       protection           in     the

U.S. Bankruptcy Court for the District of Delaware.                       The cases

were    administered       together     with    the   simultaneous        bankruptcy

filings of five other wholly owned subsidiaries of SIST.                              On

September 22, 2009, these bankruptcy proceedings were dismissed.

       ¶10    On May 28, 2010, one of the aforementioned creditors,
Southwest          Guaranty,   Ltd.,     successfully      moved         to        reopen
                                          5
                                                                          No.     2014AP495-D



proceedings in Shawano County, Wisconsin.                          On July 13, 2010,

Midwest      Properties       of     Shawano,       LLC    filed     for        Chapter    11

bankruptcy.         In re     Midwest Properties of Shawano, LLC,                         Case

No. 10-31515 (Bankr. E.D. Wis.).

      ¶11    On July 16, 2010, Attorney Isaacson drafted and signed

a sworn affidavit filed in the Midwest Properties bankruptcy

case.     Attorney Isaacson's affidavit stated, inter alia, that

the     Shawano     Mayor     "has     wrapped       her    tentacles           around    the

judiciary     system       including       Shawano    Municipal      judges,        Shawano

County    judges,     Wisconsin       Appellate       Court    judges,      the     Federal

District Court judge in Green Bay, Seventh Circuit Appellate

Court    judges,     and     even    [the    U.S.    Bankruptcy       Court       Judge    in

Delaware]."

      ¶12    On     August     15,    2010,      Attorney      Isaacson          personally

prepared and signed a declaration that was filed in Southwest

Guaranty, Ltd. v. U.S. Acquisitions & Oil, Inc., et al., Case

No. 10-CV-596 (E.D. Wis.).             In that declaration, she stated that

"Shawano is Neo-Nazi territory where it is believed people of
other races and religions have no right to life," and referred

to the "underlying White Supremacist feelings and beliefs and

Jim   Crow    mentality       held    by    many     persons    in    Shawano."           She

declared     that    the     "[d]efendant's         experience       of    'justice'       in

Shawano is comparable to the 'justice' Jews experienced under

Hitler's regime."

      ¶13    On October 12, 2010, in a written order and decision,

the U.S. District Court remanded the USAO case to the Shawano
County Circuit Court and agreed to impose sanctions for what the
                                             6
                                                                                   No.    2014AP495-D



court    described           as    "a    number       of     inflammatory         and    irrelevant

allegations        regarding            Southwest        Guaranty,         their    counsel,      and

various members of the Shawano community."                                  The court observed

that "inexplicably" the matter "includes a number of detailed,

serious, and bizarre allegations in the footnotes about certain

members       of       the    Shawano          community,          including        judges,      city

officials, and the mayor of Shawano."                               The court observed that

"[t]he objectionable allegations are so fantastic and delusional

that     no     reasonable          attorney          would        certify       that    they    have

evidentiary support."

       ¶14    Attorney Isaacson was also involved with bankruptcy

proceedings        pending         in        Minnesota       and    similar       documents      were

filed    in     those        proceedings.               On    August       17,    2010,    Attorney

Isaacson signed a declaration filed in In re Midwest Oil of

Minnesota, LLC, Case No. 10—35450 (Bankr. D. Minn.), in which

she stated that "[the Shawano Mayor] is involved in sending her

cultic missionaries to other lands to destroy the family values,

heritages, and cultures that have preserved peoples of other
civilizations           for    thousands         of     years"       and    declared      that    the

mayor     "is      a    member          of    the     most     dangerous,          dirtiest,      and

deadliest death cult in human history and is a descendent of

Martin Luther and Hitler who started and propagated the Lutheran

cult."        Attorney            Isaacson       also        referred      to     the    bankruptcy

trustee as "a visceral racist," an "ignoramus," and "a member of

this most dangerous, dirtiest, and deadliest death cult in human

history as well."


                                                    7
                                                                      No.     2014AP495-D



    ¶15     On August 18, 2010, at a hearing on the                           trustee's

motion to dismiss the Midwest Oil case, the presiding bankruptcy

judge commented on the pleadings, which included an Attorney

Isaacson document, "which in my time on the bench are among the

worst and most scurrlious [sic], defamatory pleadings I have

ever seen from a lawyer."

    ¶16     On March 23, 2011, Yehud—Monosson USA, Inc. filed for

Chapter   11    bankruptcy   in    the   U.S.     Bankruptcy          Court    for    the

Southern District of New York, Case No. 11-11278.                       On April 12,

2011, Attorney Isaacson drafted and signed a sworn affidavit in

which she averred that "[t]rying a matter in Minnesota is like

sending the Jews back to Germany during the Holocaust."

    ¶17     On April 13, 2011, over the debtor's objections, the

Yehud-Monosson       bankruptcy    was       transferred       from    New     York   to

Minnesota      and   converted     to    a     Chapter     7    proceeding.            On

October 19,     2011,   Attorney     Isaacson     signed       a   sworn      affidavit

that was filed with the court in which she stated that the

bankruptcy trustee was making false, defamatory, scandalous, and
misleading     statements    to    the       court.      Eventually,           contempt

proceedings     were    brought    against       Attorney       Isaacson,       and    on

November 10, 2011,        Attorney Isaacson           swore to and signed an

affidavit in which she claimed that the trustee "lied to the

court" and "persisted in her perjurious conduct," and stated

that "[o]bviously, like her dirty bible, [the trustee] is full

of lies and deceit."

    ¶18     Attorney      Isaacson       made      reference          to      trustees,
variously, as a "dirty Catholic inquisitor," a "Jesuitess," and
                                         8
                                                                               No.       2014AP495-D



a "priest's boy," and referred to various judges as a "black-

robed bigot," a "Jesuit judge," and a "Catholic Knight Witch

Hunter."          She       stated      that   court     systems,         "particularly           the

Bankruptcy           Court    in     Minnesota,      are     composed       of       a    bunch   of

ignoramus, bigoted Catholic beasts that carry the sword of the

church."

      ¶19        At    an    ensuing      hearing      on     November         29,       2011,    the

presiding         judge       described        Attorney       Isaacson's         language          as

"irresponsible,                unprofessional               and         unbelievably              and

unmitigatingly outrageous".

      ¶20        Attorney Isaacson responded with a second declaration

in   which       she    repeated        similar      rhetoric       and    referred         to    the

Chapter      7       trustee       as   the    court's       "Inquisitor."                Then,    on

December 30, 2011, Attorney Isaacson signed a 17—page "response"

in   which       she    expressly        asserted      that       all    her    statements         as

quoted by the court were true and accurate and not made for any

improper purpose.              She referred to the first bankruptcy judge to

hear the case in Minnesota as "an avowed Jesuit," "the dirty
Jesuit,"         a     "dastardly          Jesuit,"         and     "a      Jesuit          working

undercover."                Attorney      Isaacson's        "response"         also        included

statements such as "out of personal malice, [the court] has

issued this Order to Show Cause and warrant for my arrest," and

"[s]ince the unfortunate day that [the trustee] was appointed,

she has been a Jesuitess, meaning a zealous advocate of her

bigoted catholic White Supremacy beliefs."

      ¶21        Eventually, Attorney Isaacson was held in contempt for
failing to comply with the orders to turn over documents and
                                                 9
                                                                 No.    2014AP495-D



information and for her failures to appear on before the court.

The U.S. Bankruptcy Court issued an order for sanctions against

Attorney    Isaacson    "for    each    of    the    sanctionable       statements

identified   in   the   court's      order    to    show    cause."         Attorney

Isaacson    appealed    and    the   Eighth       Circuit   Court      of    Appeals

affirmed.    Isaacson v. Manty, 721 F.3d 533 (8th Cir. 2013).

    ¶22     The   referee     concluded,     as     to   Count   One,       that   the

undisputed    allegations       of     the   complaint       establish        clear,

satisfactory, and convincing evidence that:

         By    making   unfounded,    scurrilous,   vilifying
    statements and religious slurs directed against the
    courts generally, and against specific judges, other
    counsel, appointed officers and third parties, in a
    series of 12 documents she signed or created during
    July and August 2010, April 2011, and between October
    and December 2011, and which were filed in cases
    before various federal courts in Wisconsin, Minnesota
    and    New    York,    [Attorney]    Isaacson    violated
                   6                   7
    SCR 20:8.2(a),      SCR 20:8.4(g),      SCR 40.158    and




    6
       SCR 20:8.2(a) provides that "[a] lawyer shall not make a
statement that the lawyer knows to be false or with reckless
disregard   as   to  its   truth   or  falsity  concerning  the
qualifications or integrity of a judge, adjudicatory officer or
public legal officer, or of a candidate for election or
appointment to judicial or legal office."
    7
       SCR 20:8.4(g) provides that it is professional misconduct
for a lawyer to "violate the attorney's oath."
    8
       SCR 40.15 is the Attorney's Oath, and provides, in
pertinent part:   "I will maintain the respect due to courts of
justice and judicial officers."


                                        10
                                                  No.   2014AP495-D


    SCR 20:8.4(i),9 and [MRPC] Rule 3.1,10 Rule 4.4(a),11
    Rule 8.2(a),12 Rule 8.4(d)13 and Rule 8.4(g).14


    9
       SCR 20:8.4(i) provides that it is professional misconduct
for a lawyer to "harass a person on the basis of sex, race, age,
creed, religion, color, national origin, disability, sexual
preference or marital status in connection with the lawyer's
professional activities.    Legitimate advocacy respecting the
foregoing factors does not violate par. (i)."
    10
         MRPC Rule 3.1 provides:

         A lawyer shall not bring or defend a proceeding,
    or assert or controvert an issue therein, unless there
    is a basis in law and fact for doing so that is not
    frivolous, which includes a good faith argument for an
    extension, modification, or reversal of existing law.
    A lawyer for a defendant in a criminal proceeding, or
    the respondent in a proceeding that could result in
    incarceration,   may   nevertheless  so   defend   the
    proceeding as to require that every element of the
    case be established.
    11
       MRPC Rule 4.4(a) provides that "[i]n representing a
client, a lawyer shall not use means that have no substantial
purpose other than to embarrass, delay, or burden a third
person, or use methods of obtaining evidence that violate the
legal rights of such a person."
    12
       MRPC Rule 8.2(a) provides that "[a] lawyer shall not make
a statement that the lawyer knows to be false or with reckless
disregard   as  to   its   truth   or  falsity   concerning  the
qualifications or integrity of a judge, adjudicatory officer, or
public legal officer, or of a candidate for election or
appointment to judicial or legal office."
    13
       MRPC Rule 8.4(d) provides that it is professional
misconduct for a lawyer to "engage in conduct that is
prejudicial to the administration of justice."
    14
       MRPC Rule 8.4(g) provides that it is professional
misconduct for a lawyer to "harass a person on the basis of sex,
race, age, creed, religion, color, national origin, disability,
sexual orientation, or marital status in connection with a
lawyer’s professional activities."


                                   11
                                                          No.       2014AP495-D



       ¶23   The referee further concluded, as to Count Two, that

"[b]y inserting offensive language that violated the Minnesota

Rules of Professional Conduct into a draft memorandum supporting

a motion, and directing another counsel to file the altered

pleading with the U.S. Bankruptcy Court (D. Minn.) on November

25, 2011, [Attorney] Isaacson violated MRPC Rule 20:8.4(a)."15

       ¶24   The referee recommended that the court dismiss Count

Three of the OLR's complaint.             The OLR alleged that Attorney

Isaacson had stated in three affidavits or declarations, filed

in the U.S. District Court, Bankruptcy Court for the Eastern

District of Wisconsin, and the U.S. Bankruptcy Court for the

District of Minnesota, that a Shawano County circuit court judge

had appointed a receiver in an ex parte hearing while knowingly

failing to disclose that she had previously signed loan papers

that    expressly   consented   to   the    appointment   of    a    receiver

without any notice.     The OLR asserted that this conduct violated

SCR 20:3.3(a)(1),16 SCR 20:8.4(c),17 MRPC Rule 3.3(a)(1),18 and

MRPC Rule 8.4(c).19

       15
       MRPC Rule 8.4(a) provides that it is professional
misconduct for a lawyer to "violate or attempt to violate the
Rules of Professional Conduct, knowingly assist or induce
another to do so, or do so through the acts of another."
       16
       SCR 20:3.3(a)(1) provides that a lawyer shall not
knowingly "make a false statement of fact or law to a tribunal
or fail to correct a false statement of material fact or law
previously made to the tribunal by the lawyer."
       17
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                     12
                                                                   No.     2014AP495-D



      ¶25     The   referee     concluded    that   the    allegations       of   the

complaint, alone, were insufficient to establish that Attorney

Isaacson knowingly failed to disclose that she had expressly

consented to the appointment of a receiver without notice.                        The

referee therefore recommended dismissal of Count Three.                      The OLR

has     not    appealed       this   recommendation.          We         accept   the

recommendation and dismiss Count Three.

      ¶26     Finally,    the    OLR   alleged      in    Count    Four      of   the

complaint that Attorney Isaacson failed to cooperate with the

OLR's investigation into this matter.                    The referee concluded

that:

           By failing to timely respond to OLR's initial
      investigative inquiry, by belatedly providing a reply
      that did not fully and fairly respond to OLR's
      questions and failed to include supporting evidence as
      requested,     and    by    subsequently    submitting
      approximately   3,000  photos  and    4,000  pages   of
      newspaper clippings and miscellaneous documents having
      no   discernible   substantial   relevance  to    OLR's
      inquiries, [Attorney] Isaacson violated SCR 22.03(2)20

      18
       MRPC Rule 3.3(a)(1) provides that a lawyer shall not
knowingly "make a false statement of fact or law to a tribunal,
or fail to correct a false statement of material fact or law
previously made to the tribunal by the lawyer."
      19
       MRPC Rule 8.4(c) provides that it is professional
misconduct for a lawyer to "engage in conduct involving
dishonesty, fraud, deceit, or misrepresentation."
      20
           SCR 22.03(2) provides:

           Upon commencing an investigation, the director
      shall notify the respondent of the matter being
      investigated unless in the opinion of the director the
      investigation of the matter requires otherwise.    The
      respondent shall fully and fairly disclose all facts
                                                      (continued)
                                        13
                                                                         No.     2014AP495-D


    and   SCR    22.03(6),21              which     are        enforced           via
    SCR 20:8.4(h).22
    ¶27     The record supports the referee's findings of fact and

conclusions of law.            They are unchallenged and this court adopts

them.

    ¶28     With    respect       to   the     discipline      to    be     imposed,     we

determine     the     appropriate        level     of    discipline             given   the

particular    facts       of   each    case,    independent         of    the    referee's

recommendation, but benefitting from it.                     See In re Disciplinary

Proceedings    Against         Widule,    2003 WI 34,         ¶44,       261 Wis. 2d 45,

660 N.W.2d 686.

    ¶29     The     OLR    sought      revocation       of     Attorney         Isaacson's

license to practice law in Wisconsin.                    The referee recommends




    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    21
       SCR 22.03(6) provides that "[i]n the course of the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    22
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                          14
                                                                        No.       2014AP495-D



that this court suspend Attorney Isaacson for one year.                             The OLR

has not appealed that recommendation.

     ¶30    The      referee    was     mindful      that      Attorney        Isaacson's

misconduct certainly displays aggravating circumstances.                                   She

engaged    in    a    pattern   of     intentional        misconduct         in     multiple

tribunals over a period of at least 17 months.                          Continuing the

offensive conduct after being sanctioned by the courts shows a

lack of remorse.            Indeed, the referee observed that Attorney

Isaacson's "conduct displayed an utter disregard and disrespect

for the integrity of the courts and their judges in a brazen and

outrageous fashion."

     ¶31    The referee was strongly influenced, however, by an

opinion of the Minnesota Supreme Court in In re Disciplinary

Action Against Nett, 839 N.W.2d 716 (Minn. 2013).                           Attorney Nett

was counsel of record for SIST and its related entities in a

number of the same cases involving Attorney Isaacson.                               She was

licensed to practice law in both Minnesota and Wisconsin.23                                The

Minnesota       court      imposed     discipline        for     conduct          that     was
substantially similar to              Attorney Isaacson's conduct, namely,

engaging in a pattern of bad faith litigation, including making

false     and    harassing      statements       towards         judges       and     others

involved    in       the   litigation.         The       Minnesota      Supreme          Court

ultimately determined that Attorney Nett's misconduct warranted

an   indefinite         suspension     with    no        right    to        petition      for

     23
        Attorney Nett           was    counsel      of    record       in    the    matters
described herein.


                                          15
                                                                          No.     2014AP495-D



reinstatement for nine months.                      Id.      Attorney Nett was also

licensed in Wisconsin and the OLR filed a complaint with this

court seeking reciprocal discipline identical to that imposed by

the Minnesota Supreme Court.                 Attorney Nett did not contest the

OLR's   complaint.            This    court      imposed      reciprocal         discipline,

concluding       that    a     comparable        suspension       here,       factoring       in

procedural       and    timing       considerations,           would      be     one     year.

In re Disciplinary            Proceedings          Against    Nett,       2014 WI 106,

358 Wis. 2d 300, 852 N.W.2d 486.

     ¶32       The referee observed that the cases cited by the OLR

in support of revocation were of limited guidance because, while

they involved lawyers who engaged in harassing conduct or filed

frivolous       claims,       they    were       distinguishable          because        other

misconduct       was    also     involved        and   because         none    involved        an

attorney who had no substantial purpose other than harassment.

     ¶33       We agree that Attorney Isaacson's misconduct warrants

a   one-year      suspension         of    her     license     to      practice        law    in

Wisconsin.       She repeatedly made frivolous and harassing personal
attacks    and     discriminatory           statements       in     numerous      documents

filed     in    various       matters.           She      continued      to     make     false

statements about members of the judiciary and others after being

formally       sanctioned      for    her     conduct.         Based      on     the    record

presented,       we    are     satisfied      that     a     one-year         suspension      is

sufficient       in    view    of    the     seriousness          of    her    professional

misconduct and will serve to deter similar behavior and protect

the public from similar misconduct in the future.


                                              16
                                                                    No.   2014AP495-D



    ¶34    The referee further recommended that Attorney Isaacson

be required to pay all costs of the disciplinary proceeding,

which total $6,634.96 as of December 23, 2014.                        There is no

claim   that   the   costs   requested     by   the    OLR    are    excessive    or

unreasonable, and we order Attorney Isaacson to pay the costs of

this proceeding, as recommended by the referee.

    ¶35    No restitution was sought and none is ordered in this

proceeding.

    ¶36    IT IS ORDERED that Naomi Dawn Isaacson's license to

practice law in Wisconsin is suspended for one year, effective

the date of this order.

    ¶37    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Naomi Dawn Isaacson shall pay to the Office of

Lawyer Regulation the costs of this proceeding.

    ¶38    IT IS FURTHER ORDERED that to the extent she has not

already   done   so,   Naomi   Dawn   Isaacson        shall   comply      with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.




                                      17
    No.   2014AP495-D




1